Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED OFFICE ACTION

Status of Claims

Claims 1 and 3-11 are allowed.
Claim 2 have been cancelled.
Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1, 
An information processing device, comprising: a processor, wherein the processor: obtains at least one of first sensor data output from a first sensor and used to determine an ambient environment of a device in which a third sensor is placed, and second sensor data output from a second sensor and used to determine an orientation of the devicdetermines a part of the third sensor data as the processing target area, if the tilt is within a predetermined range; determines a part wider than the part of the third sensor data as the processing target area, if the tilt is out of the predetermined range; and makes a processing cycle of the object detection processing longer in a case where the tilt is out of the predetermined range than in a case where the tilt is within the predetermined range.  

Regarding Claim 10,  
A non-transitory computer-readable recording medium having recorded thereon a computer program, which when executed by a computer, causes the computer to execute a method including: obtaining at least one of first sensor data output from a first sensor and used to determine an ambient environment of a device in which a third sensor is placed, , and second sensor data output from a second sensor and used to determine an orientation of the device, determining a tilt of a plane in a sensing direction of the third sensor with respect to the orientation based on the at least one of the first sensor data and the second sensor data obtained, determining a processing target area of third sensor data output from the third sensor and used for object detection processing in the sensing direction in accordance with the tilt, executing the object detection processing using the processing target area of the third sensor data, determining a part of the third sensor data as the processing target area, if the tilt is within a predetermined range; determining a part wider than the part of the third sensor data as the processing target area, if the tilt is out of the predetermined range; and making a processing cycle of the object detection processing longer in a case where the tilt is out of the predetermined range than in a case where the tilt is within the predetermined range.  

Regarding Claim 11,
 An information processing method using a processor, the method comprising: obtaining at least one of first sensor data output from a first sensor and used to determine an ambient environment of a device in which a third sensor is placed, and second sensor data output from a second sensor and used to determine an orientation of the devicdetermining a part of the third sensor data as the processing target area, if the tilt is within a predetermined range; determining a part wider than the part of the third sensor data as the processing target area, if the tilt is out of the predetermined range; and making a processing cycle of the object detection processing longer in a case where the tilt is out of the predetermined range than in a case where the tilt is within the predetermined range.   

Regarding Claim 1: Claim 1 is   rejected over Fayerabend et al. (USPUB 20170162056) in view of YI at al. (USPUB 20160328619) teaches An information processing device, comprising: a processor, wherein the processor: obtains at least one of first sensor data output from a first sensor and used to determine an ambient environment of a device in which a third sensor is placed, and second sensor data output from a second sensor and used to determine an orientation of the devic " determines a part of the third sensor data as the processing target area, if the tilt is within a predetermined range; determines a part wider than the part of the third sensor data as the processing target area, if the tilt is out of the predetermined range; and makes a processing cycle of the object detection processing longer in a case where the tilt is out of the predetermined range than in a case where the tilt is within the predetermined range.”

Regarding Claim 10: Claim 10 is   rejected over Fayerabend et al. (USPUB 20170162056) in view of YI at al. (USPUB 20160328619) teaches A non-transitory computer-readable recording medium having recorded thereon a computer program, which when executed by a computer, causes the computer to execute a method including: obtaining at least one of first sensor data output from a first sensor and used to determine an ambient environment of a device in which a third sensor is placed, , and second sensor data output from a second sensor and used to determine an orientation of the device, determining a tilt of a plane in a sensing direction of the third sensor with respect to the orientation based on the at least one of the first sensor data and the second sensor data obtained, determining a processing target area of third sensor data output from the third sensor and used for object detection processing in the sensing direction in accordance with the tilt, executing the object detection processing using the processing target area of the third sensor data, respectively (detailed rejection of the claim mentioned within Office Action dated 03/21/2022) within claim 10,  but does not teach the limitations  ( previously  objected allowable limitation of claim 2 within office action dated 03/21/2022) as mentioned within the claim  " determining a part of the third sensor data as the processing target area, if the tilt is within a predetermined range; determining a part wider than the part of the third sensor data as the processing target area, if the tilt is out of the predetermined range; and making a processing cycle of the object detection processing longer in a case where the tilt is out of the predetermined range than in a case where the tilt is within the predetermined range.”

Regarding Claim 11: Claim 11 is   rejected over Fayerabend et al. (USPUB 20170162056) in view of YI at al. (USPUB 20160328619) teaches An information processing method using a processor, the method comprising: obtaining at least one of first sensor data output from a first sensor and used to determine an ambient environment of a device in which a third sensor is placed, and second sensor data output from a second sensor and used to determine an orientation of the devic " determining a part of the third sensor data as the processing target area, if the tilt is within a predetermined range; determining a part wider than the part of the third sensor data as the processing target area, if the tilt is out of the predetermined range; and making a processing cycle of the object detection processing longer in a case where the tilt is out of the predetermined range than in a case where the tilt is within the predetermined range.”

Conclusion

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637